Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a) With respect to claim 1, the language “using an output value of the classifier,” is vague and renders the claim(s) as indefinite.  More specifically, claim 1 does not define any “output value” of the “classifier” or, for that matter, any element recited in claim 1, and as such, it is not readily apparent what encompasses the aforementioned “output value” and how this value correlates with the “classifier” and an “extracted feature”;
(b) Still further, claim 1, line 9 recites “extract a feature of at least one of” which would set forth that more than feature may be extracted, therefore, the phrase “the extracted feature” (last line) should be amended to recite “the at least one extracted feature,” for consistency in the claim.
(c) Similarly for claim 12, the language “an average deviation of output values of the learned classifier,” is considered vague, as it is not readily apparent what encompasses the 
(d) for claim 12, it is not clear whether “a plurality of signals” (line 5 & 11) refers to the “first signal”, “second signal” and “third signal” as recited in lines 6-8, or whether they refer to other signals.  In either case, the “plurality of signals” should be clearly identified.
(e) Still further, in line 11, reference to “learn a classifier…for each of the plurality of signals” is considered vague as it is not readily apparent if only one classifier is learned in total, or whether there is a learned classifier for each of the plurality of signals.  Clarification is necessary.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including USPGPUB 2021/0051483 to Soryal; USPGPUB 2020/0017071 to Casamassima et al. and USPGPUB 2020/0028875 to Rogel et al. which are each cited to teach relay attach prevention methods which include employing a “Support Vector Machine” (SVM) model algorithms, however, all remain silent as to the specific handling of the incoming signals and outputs thereof by the corresponding processor, respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        

BEM
January 25, 2022